Opinion by
Oliver, C. J.
In accordance with the stipulation of counsel that the items of merchandise marked “A” consist of animal or human figures, composed wholly or in chief value of papier máché, the same in all material respects as those the subject of Abstract 56975, the claim at 25 percent under paragraph 1403 was sustained. The items marked “B,” stipulated to consist of novelty figures, composed in chief value of papier máché, were held dutiable at 12)4 ■percent under said paragraph 1403, as modified, supra.